DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Chronister (US 3799188) was considered most pertinent to applicant's disclosure.  
Chronister discloses a pivoting valve (fig. 1, 1a) to regulate the flow of a fluid comprising a body (12) that includes; - an inlet hole (14) and an outlet hole (16) for the fluid flow path, - a shutter element (40) of the fluid flow path mounted pivotable on a rotating shaft (32) of the valve body to be able to rotate from an open position to a closed position of the fluid flow path, - a tubular element (20) to channel the flow of fluid inside the body of the valve, the tubular element being located between the inlet hole and the outlet hole (as seen in fig. 1), and mounted linearly, so that it can be moved from the outlet hole to the inlet hole when the shutter element is in an open position (20 is moved toward 14, as shown in fig. 2), - means (52, 54) to actuate the displacement of the tubular element inside the body, comprising a mechanism (handle (not shown), shaft 50) provided with a first actuating element (handle which attaches to 50) capable of being actuated from the outside of that body, including that mechanism a means (50) of transmitting the movement of that first actuating element to the tubular element that is housed inside the body wherein said body includes a first portion of body provided with a cavity (cavity in 122 receiving 14) defining the inlet hole, a second portion of body provided with a cavity (caving in opposing 122 which receives 16) defining an outlet 
However, the prior art does not disclose or render obvious the combination of the second actuating element being rotary and these transmission means including a screw associated with the second actuating element and a gear attached to the rotating shaft, the shutter element being able to be displaced when the said screw is actuated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753